DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

SABAL CHASE HARMONY HOUSING LLC d/b/a SABAL CHASE APTS.,
                      Appellant,

                                    v.

         TOKIO MARINE SPECIALTY INSURANCE COMPANY,
                          Appellee.

                              No. 4D18-2107

                          [January 31, 2019]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Janet Croom, Judge; L.T. Case No.
56-2018-CA-000355AXXHC.

   Stephen A. Marino, Jr. and Arya Attari Li of Ver Ploeg & Lumpkin,
P.A., Miami, for appellant.

   Elizabeth K. Russo and Paulo R. Lima of the Russo Appellate Firm,
P.A., Miami; and Simon, Reed & Salazar, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.